
	

115 SRES 569 IS: Recognizing the importance of public park and recreation facilities and activities and providing for the designation of the month of July 2018 as “Park and Recreation Month”.
U.S. Senate
2018-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 569
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2018
			Mr. Wyden (for himself, Mr. Merkley, Mr. Blumenthal, Mrs. Feinstein, Mr. Carper, Ms. Stabenow, Ms. Cantwell, Ms. Hirono, and Ms. Harris) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the importance of public park and recreation facilities and activities and providing
			 for the designation of the month of July 2018 as “Park and
			 Recreation
			 Month”.
	
	
 Whereas Federal, State, and local public park and recreation systems are dedicated to conservation efforts and enhancing the quality of life for all residents in communities across the United States;
 Whereas public park and recreation facilities and activities— (1)provide opportunities for young people to live, grow, and develop into contributing members of society;
 (2)create lifelines and continuous life experience for older members of a community; (3)generate opportunities for people to come together and experience a sense of community;
 (4)play a vital role in creating active and healthy communities;
 (5)pay dividends to communities by attracting businesses and jobs and increasing housing value; (6)connect people to the outdoors, creating a respect for and understanding of nature;
 (7)lower the risk of chronic disease by improving access to opportunities for physical activity, reducing stress and depression, and improving environmental conditions; and
 (8)bolster environmental and community resilience, allowing people and places to more quickly recover from natural disasters;
 Whereas public park operations and capital spending in the United States generate nearly $154,000,000,000 in economic activity each year and support 1,100,000 jobs;
 Whereas 92 percent of people in the United States agree that public park and recreation facilities and activities are important government services, displaying a base of support that spans across all people in the United States, regardless of race, income, gender, or political party affiliation;
 Whereas 77 percent of people in the United States agree that ensuring all members of a community have equitable access to public park and recreation facilities and activities is important;
 Whereas the most economically sound communities are those with ample and healthy public park and recreation facilities and activities;
 Whereas a key factor in business expansion and location is the quality of life for employees, with a premium placed on adequate and accessible public parks and open spaces;
 Whereas people who use public parks and open spaces are 3 times more likely to achieve the recommended levels of physical activity than nonusers;
 Whereas public park and recreation facilities and activities foster a variety of activities that contribute to a healthier United States, including—
 (1)providing injured veterans of the Armed Forces and individuals with physical disabilities opportunities for physical activity;
 (2)encouraging communities to promote outdoor activities to prevent and manage symptoms related to chronic diseases;
 (3)working with local school systems to develop science-based curricula to educate children on nutrition and activity;
 (4)connecting children with nature; and
 (5)combating obesity among youth; Whereas many parks provide green infrastructure that reduces the heat island effect in urban areas and reduces storm water impacts by as much as 90 percent;
 Whereas 84 percent of park agencies invest in sustainability activities and practices for the benefit of the environment;
 Whereas people living within a 10-minute walk of a park have higher levels of physical activity and lower rates of obesity;
 Whereas the positive impact of outdoor play on the brain of a child has been well documented; Whereas, of the people in the United States—
 (1)70 percent go to local parks; (2)83 percent personally benefit from local parks; and
 (3)92 percent say that communities benefit from local parks; Whereas community recreation programs at public park and recreation facilities provide children with—
 (1)a safe place to play; (2)access to healthy foods;
 (3)opportunities to be physically active;
 (4)opportunities for social and emotional learning; and (5)academic enrichment activities that greatly assist working families with childcare service and help reduce at-risk behavior among youth, such as substance use and gang involvement;
 Whereas nutrition education provided at public park and recreation facilities results in a 20-percent increase in fruit and vegetable knowledge among youth;
 Whereas local parks serve as important transportation hubs for communities, providing access to pathways for walking, running, and biking;
 Whereas 73 percent of adults believe parks, trails, and open spaces are an essential part of the healthcare system;
 Whereas residents in low-income areas with more tree canopy and street level vegetation had a 37-percent reduced risk of depression; and
 Whereas public park and recreation facilities and activities reduce fuel costs and commute times by providing a place close to home to relax, exercise, and reduce stress: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the great societal value of public park and recreation facilities and activities and the importance of those facilities and activities in communities across the United States;
 (2)recognizes and honors the vital contributions of employees and volunteers for public park and recreation facilities and activities; and
 (3)designates the month of July 2018 as Park and Recreation Month.  